*1209MEMORANDUM OP DECISION.
From a conviction of driving to endanger, 29 M.R.S.A. § 1314 (Supp.1985), in a jury trial in Superior Court (Lincoln County) the Defendant, Paul Thompson, brings his appeal here, challenging only the sufficiency of the evidence of the incident that occurred September 1, 1984, on the Sawdust Hill Road, Nobleboro, to support that conviction.
We conclude that, viewed in the light most favorable to the prosecution, the trier of fact rationally could find beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
*1210ORDERED, by the Court of Appeals of Maryland, that Carl Phillip Fogel be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Carl Phillip Fogel from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.